Memorandum. The order of Appellate Term affirming the judgment of the Criminal Court of the City of New York should be affirmed.
We fail to perceive the relevance, for any purpose, of the information contained in the proffered weather report which the defendant contends the trial court refused to admit into evidence. There was no question of fact as to whether it was raining, as indeed the complainant herself testified that it was raining at the moment that the defendant accosted her. Since her observation of defendant was from very close range—close enough for her to strike him with her umbrella—the amount of rain which fell at the city’s official weather station during the pertinent one-hour period could not, without more, have any significant bearing on her ability to observe the defendant. Moreover, we are not empowered to consider defendant’s assertion that he was at his place of employment six blocks away when the crime was committed, as this involves nothing more than a question of fact. (People v Eisenberg, 22 NY2d 99, 101; People v Leonti, 18 NY2d 384.)